Filed 3/1/22 P. v. Neely CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                    2d Crim. No. B303324
                                                             (Super. Ct. No. TA084532)
     Plaintiff and Respondent,                                 (Los Angeles County)

v.

JALIEL RASHAD NEELY,

     Defendant and Appellant.



      In 2007, a jury convicted Jaliel Rashad Neely of first degree
murder (Pen. Code, §§ 187/189)1 but found the robbery-murder
special circumstance allegation “not true.” Neely also was
convicted of two counts of attempted second degree robbery (§§
664/211) and possession of cocaine base for sale (Health & Saf.
Code, § 11351.5). (People v. Neely (2009) 176 Cal.App.4th 787,
791, 793 (Neely).) The trial court sentenced him to 25 years to


      All undesignated statutory references are to the Penal
         1

Code unless otherwise stated.
life for first degree murder, a consecutive prison term of 10 years
for a firearm enhancement (§ 12022.53), a consecutive term of
one year for one attempted robbery, a concurrent term of three
years for the second attempted robbery, and a concurrent term of
four years for the drug offense. (Neely, at p. 793.) We affirmed
the convictions but remanded for resentencing of the determinate
terms. (Id. at p. 792.)
       In 2019, Neely filed a petition for recall and resentencing
pursuant to Senate Bill No. 1437 (SB No. 1437) and newly
enacted section 1170.95. That statute “allows a defendant
convicted of felony murder to have his conviction vacated and be
resentenced if the conviction would not be valid under the recent
amendments to sections 188 and 189. . . .” (People v. Harrison
(2021) 73 Cal.App.5th 429, 431 (Harrison).)
       After appointing counsel for Neely, the trial court denied
his petition for resentencing without issuing an order to show
cause. Neely contends the trial court erred when it found his
petition failed to state a prima facie case for relief under section
1170.95. He also contends the jury’s “not true” finding on the
robbery-murder special circumstance allegation requires that the
matter be remanded with instructions to vacate his murder
conviction and resentence him. We find this latter contention
dispositive. (See Harrison, supra, 73 Cal.App.5th at pp. 431-432;
People v. Clayton (2021) 66 Cal.App.5th 145, 149, 158-159, rev.
denied Sept. 15, 2021, S270309 (Clayton).)
       Clayton and Harrison held that a jury’s “not true” finding
on a felony-murder special circumstance allegation constituted
“‘a prior finding by a . . . jury that the petitioner did not act with
reckless indifference to human life or was not a major participant
in the [underlying] felony,’ thus triggering the [trial] court’s duty



                                  2
to vacate the murder conviction and resentence the petitioner
under section 1170.95, subdivision (d)(2).” (Clayton, supra, 66
Cal.App.5th at pp. 150, 154-159; Harrison, supra, 73 Cal.App.5th
at p. 433.)
       Persuaded by the reasoning of these cases, we reverse the
trial court’s order denying Neely’s resentencing petition and
remand with directions to grant the petition, vacate the murder
conviction and resentence him on the remaining counts.
                    FACTUAL BACKGROUND2
       Oluwaseyi Awoleye and 18-year-old Johnny King were
working in a cellular phone store owned by Awoleye. Neely,
Brandon Meeks and M.W. entered the store and yelled, “Get
down, get down.” Meeks walked up to Awoleye and pointed a gun
at his head. Neely stood next to King and was also holding a gun.
M.W. was between Neely and Meeks. M.W. asked, “You know
what this is?”
       Awoleye heard a gunshot and King fell to the ground
fatally wounded. The three men ran out of the store. M.W.
appeared to take some cell phone accessories from a display case
before he left.
       When the police arrived, Awoleye described the three men
and told officers he recognized M.W. as a former customer. The
next day, Awoleye made a photo identification of Neely, Meeks,
and M.W. as the three assailants.
       Police located and arrested the three men. While searching
Neely's residence, sheriff’s deputies found rock cocaine.
       After his arrest, M.W. confessed that he had participated in
the murder and attempted robberies. Neely also admitted

      2The facts are adapted from our prior opinion. (Neely,
supra, 176 Cal.App.4th at pp. 792-793.)


                                3
participation. Neely told sheriff's deputies he was at Awoleye’s
store with M.W. and Meeks at the time of the murder and
attempted robberies but that they intended only to rob the store.
Neely claimed he was the “look-out” and was unarmed. He said
M.W. shot King.
                            DISCUSSION
       SB No. 1437 “amend[ed] the felony murder rule and the
natural and probable consequences doctrine, as it relates to
murder, to ensure that murder liability is not imposed on a
person who is not the actual killer, did not act with the intent to
kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch.
1015, § 1, subd. (f); Clayton, supra, 66 Cal.App.5th at p. 151.)
With respect to felony murder, section 189 was amended to
provide “that a participant in a specified felony during which a
death occurs may be convicted of murder for that death only if it
is proved that the defendant was the actual killer, an aider and
abettor to the murder who acted with the intent to kill, or a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Clayton, at p. 151; § 189, subd.
(e)(1)-(3).)
       Thus, to be eligible for relief under section 1170.95, Neely
must have been convicted of felony murder or murder under a
natural and probable consequences theory. (§ 1170.95, subd. (a);
People v. Gentile (2020) 10 Cal.5th 830, 842, 853.) The People do
not dispute that the jury found “not true” the felony-murder
special circumstance allegation in Neely’s case. They also
acknowledge that Clayton and Harrison stand for the proposition
that a jury’s not true finding on such an allegation entitles the
petitioner to section 1170.95 relief as a matter of law. (See



                                4
Clayton, supra, 66 Cal.App.5th at pp. 149, 154-159; Harrison,
supra, 73 Cal.App.5th at p. 433.) They ask us to disregard those
decisions and to adopt instead the Clayton dissent. We decline to
do so.
       Clayton held that the jury’s acquittal of the defendant on a
robbery-murder special circumstance allegation constituted a
prior finding under section 1170.95, subdivision (d)(2) that made
relief mandatory on the resentencing petition. (Clayton, supra,
66 Cal.App.5th at pp. 150, 154-155.) The majority explained that
the acquittal on that allegation “means the jury found the
evidence insufficient to prove beyond a reasonable doubt that the
petitioner was an aider and abettor with the intent to kill or a
major participant in the robbery who acted with reckless
indifference to human life. In that case, the prosecution cannot
sustain its burden of proving ineligibility under [section 1170.95,]
subdivision (d)(3) without invalidating the jury’s finding.”
(Clayton, at p. 155.)
       Harrison reached the same conclusion, observing that
“nothing in section 1170.95, subdivision (d)(2) allows a court
considering a resentencing petition to disregard a prior court or
jury finding [even] if the court considers it factually or legally
erroneous. Giving a resentencing court that power would defeat
the purpose behind making prior findings conclusive, since there
would be little need to give conclusive effect to findings with
which the resentencing court agreed. Only when a finding is
debatable would subdivision (d)(2) become relevant, so that
provision must prevent trial courts from re-examining the merits
of or reasoning underlying prior court or jury determinations.”
(Harrison, supra, 73 Cal.App.5th at p. 443.)




                                 5
                         DISPOSITION
      The order denying Neely’s petition to vacate his murder
conviction and for resentencing is reversed. The matter is
remanded to the trial court with directions to grant the petition,
vacate Neely’s murder conviction and resentence him on the
remaining counts.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

      We concur:



      GILBERT, P.J.



      TANGEMAN, J.




                                 6
                    Kelvin D. Filer, Judge
             Superior Court County of Los Angeles
               ______________________________


     Lynda A. Romero, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Rob Bonta, Attorney General, Matthew Rodriquez, Acting
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Senior Assistant Attorney
General, Idan Ivri and Allison H. Chung, Deputy Attorneys
General, for Plaintiff and Respondent.




                              7